Title: From Alexander Hamilton to John Elliott, 20 September 1799
From: Hamilton, Alexander
To: Elliott, John


          
            Sir,
            New-York Sept.  20th. 1799
          
          You are directed to furnish, to such Officers of the 1st. Regt. as may shall apply for them, Quarters and Rations, until the arrival of Major Cass at your City, whom you will consider as their Commander & with whose Requisitions you will accordingly Comply with
          With consideration &
          
            Mr. John Elliot Contractor Wilmington Delaware
        